Citation Nr: 1235798	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  04-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin and nail disorder, including as due to herbicide and chemical exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from December 1971 to January 1975.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2010, the Board remanded the Veteran's case to the RO to comply with his request to testify during a hearing before a Veterans Law Judge.  In November 2010, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In March 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

In March 2011, the Board remanded the Veteran's claim to the RO via the AMC for further development.  While some of the Board's directives were accomplished, other requested action was not fully completed.

Notably, the Veteran did not respond to the AMC's March, July, September, and December 2011, letters to provide signed authorizations to enable VA to obtain medical records for the period(s) while he was incarcerated by the State of Alabama Department of Corrections (Limestone, Kilby, and Bullock).


The AMC obtained the Veteran's service personnel records as requested by the Board.  In a February 2012 response to the AMC's inquiry regarding identification of solvents to which the Veteran was exposed during his service aboard the USS INDEPENDENCE from 1974-1974, the Department of the Navy indicated that the records were destroyed.  

Unfortunately, other action requested by the Board was not completely accomplished.  As per the Board's March 2011 remand directive, the Veteran was scheduled for VA examination in April 2011 to determine the etiology of any nail and skin disorder found to be present including whether the currently diagnosed disorder had its onset or was otherwise related to his active service.  However, according to the April 2011 VA examination report, while the examiner reviewed the Veteran's claims file, she was unable to locate his service medical records.  The VA examiner located a May 1975 VA examination report on which she relied to conclude that his current tinea pedis and onychomycotic nails were less likely than not related to military service "as no abnormalities were noted upon his discharge, shortly after his discharge in 1975".  The Board observes that the envelope containing the Veteran's service treatment records is presently located on the left flap of volume I of his claims file.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the United States Court of Appeals for Veterans Claims held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  Here, the Board finds that the April 2011 VA examination report is not adequate for rating purposes.  Thus, the Veteran's claim file should be returned to the examiner for review of his service treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claim file to the examiner who conducted his April 14, 2011 VA examination at the VA medical center in Birmingham, Alabama, (or another examiner if that VA examiner is no longer available).  The examiner should review the Veteran's service treatment records (presently located in an envelope attached to the left flap of volume 1 of the claims file) and the April 14, 2011 examination report and then respond to the following question.  (A clinical examination should be scheduled only if deemed necessary by the VA examiner).

a. The examiner should indicate whether it is at least as likely as not, i.e., is there at least a 50/50 probability, that the Veteran's currently diagnosed onychomycosis of his left fingernails, all 5, and all 10 toes, and tinea pedis of his bilateral toes, are related to his active duty service (including the findings noted in his service treatment records, including the January 20, 1972 service treatment record, noting a "rash around the groin area", the July 20, 1973 record, noting treatment for a "skin problem" with a "pruritic macular rash on legs and trunk", and the October 28, 1973 record, noting treatment for a "rash on legs, [history] persistent"), or is such a finding unlikely, i.e., less than a 50/50 probability.  In providing this opinion, the examiner should acknowledge the Veteran's complaints of continuity of symptomatology since service. 

b. A thorough rationale should be provided for all opinions rendered.  The VA examiner should also cite to the specific medical treatise evidence supporting any opinion rendered.



2. Then readjudicate the Veteran's claim on appeal.  If the claim remains denied, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


